BLACKMAR, Judge,
dissenting.
The only question in this case is the definition of “income taxes” in § 143.-141(2), RSMo 1978. The Legislature had before it the definition in the Multistate Tax Compact, § 32.200, art. II, § 4. It is reasonable to assume that the Legislature used the same term in the same way when it enacted 143.011. This is not applying the compact as substantive legislation, but rather amounts to no more than the use of the only definition available in the Missouri statutes.
I do not believe that the phrase “laws of the United States” includes the distinction between income taxes and franchise taxes as set forth in the case law, most of which was developed to respond to constitutional questions.
I would reverse the decision of the Administrative Hearing Commission with directions to enter a decision in favor of the Director of Revenue.